Citation Nr: 9927239	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right calcaneus fracture.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to July 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Houston, Texas, starting 
with the rating decision in April 1994, by which service 
connection was granted for residuals of a fractured right 
calcaneus and the original rating assigned was 0 percent.  
The Board construes the veteran's communication received in 
December 1994 as an appeal from the originally assigned 
rating.  The RO's later action of revising the rating to 10 
percent back to the date of claim for service connection 
received in August 1993 supports this construction.  

The Board remanded the case in September 1997 for additional 
medical records and a VA orthopedic examination with specific 
directions to ascertain whether or not the veteran had 
arthritis, Achilles tendonitis, loss of foot mobility/range 
of motion, and/or functional limitation due to pain and, if 
so, whether such was related to the residuals of the right 
calcaneus fracture.  The purpose of the remand has been met.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Residuals of a right calcaneus fracture are manifested by 
slight swelling and X-ray changes of possible depression of 
the anterior facet of the subtalar joint but with normal 
range of motion, sensory and motor functions; such 
manifestations do not equate with or approximate more than a 
moderate foot injury.  

3.  The veteran's residuals of a right calcaneus fracture are 
neither unusual nor exceptional in nature, nor have they been 
shown to markedly interfere with employment or require 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a fractured 
right calcaneus is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5273, 5283, 5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran reportedly 
fell 10 feet onto some rocks, landed on his right heel, and 
sustained a fracture of the right calcaneus bone in July 
1985.  Right calcaneal swelling, tenderness and minimal 
displacement from the fracture were shown.  In August 1985, 
he was fitted with a molded orthotic to promote gait training 
with the precaution that he only bear as much weight on the 
right heel as possible without limping and using crutches.  

On a VA examination in January 1994, the veteran related that 
his right foot was in a cast from the calcaneus fracture for 
about two months followed by discomfort in the right heel 
especially when the weather changed and in the morning when 
he first placed his weight on it.  He usually treated these 
symptoms by taking a hot bath.  He also reported experiencing 
discomfort after standing for two hours and after walking 
several blocks.  This was relieved by sitting down.  He 
worked as a delivery driver.  Lower extremity pulses and 
range of motion were normal and deep tendon reflexes were 2+ 
bilaterally.  There was no edema.  Pain was elicited on 
palpation of the right calcaneus at the distal medial end and 
at the distal posterior aspect.  The veteran experienced pain 
on walking on his right heel.  No other abnormality was 
appreciated.  X-ray examination showed no bone or joint 
abnormality of the right os calcis.  The impression was 
termed normal.  The final diagnosis was moderately 
symptomatic old fracture of the right heel (calcaneus).  

VA outpatient treatment records show that X-ray examination 
of the right foot in October 1994 showed no bone or joint 
abnormality.  The veteran complained of increased right heel 
pain on extended use in June 1997.  In July 1997, arthralgia 
and degenerative joint disease secondary to right ankle 
trauma were reported.  In June 1998, he complained that his 
right heel had been swollen for a month.  X-ray examination 
showed no fracture and soft tissue swelling of the right foot 
and no fracture of the right ankle.  There was a small 
density lateral to the distal fibula that was not typical for 
fracture but possibly indicative of other benign soft tissue 
calcification or old injury.  

On a VA examination in July 1998, the veteran complained of 
worsening right heel symptoms with occasional swelling over 
the anterior lateral aspect of the right ankle and posterior 
lateral aspect of the right heel, and occasional tenderness 
to palpation over the posterior medial aspect of the right 
heel.  He reportedly had worked as a delivery driver until 
recently; he was unemployed.  The physical examination 
revealed mild swelling of the anterior lateral right ankle.  
Instability on plantar flexion stress, consistent with 
anterior talofibular ligament insufficiency, was shown.  No 
apparent instability was shown with the foot in a neutral 
position.  Tenderness and mild swelling over the peroneal 
tendon sheath and mild tenderness over the posterior medial 
aspect of the right heel were revealed.  Tinel's was 
negative.  There was no evidence of tarsal tunnel syndrome.  
The neurovascular examination was otherwise unremarkable.  
Range of motion of the right ankle was well preserved with 
normal values to include dorsiflexion to 15 degrees, plantar 
flexion to 45 degrees, inversion to 20 degrees, and eversion 
to 10 degrees.  

X-rays revealed no obvious evidence of previous calcaneus 
fracture except perhaps for depression of the anterior facet 
of the subtalar joint.  There did not appear to be any 
significant degenerative changes in the subtalar joint.  An 
axial view of the right heel revealed no obvious widening.  
There was no degenerative change or obvious history of trauma 
and no other abnormalities were noted.  The final diagnosis 
was minimally symptomatic right calcaneus fracture by 
history.  The examiner remarked that the veteran demonstrated 
minimal objective evidence of any disability of the right 
foot.  Range of motion of the right foot and ankle was 
normal.  Swelling was minimal.  There was no evidence of 
muscular atrophy.  He showed slight instability of the right 
ankle that would not be related to the calcaneus fracture.  A 
comparative review of X-rays dated in 1994 with those of 1998 
showed no interval change with regard to arthritis or other 
degenerative change.  The Achilles tendon was currently 
asymptomatic and, according to the examiner, was not related 
in any way to the service connected disability.  

VA outpatient treatment records show that the veteran had 
right ankle pain in October 1998.  The right ankle was 
slightly swollen, with limitation in range of motion due to 
pain.  Right ankle pain and arthritis were assessed.  In 
March 1999, mild right ankle swelling and full range of 
motion were revealed.  Gait was termed normal.  X-ray 
examinations reportedly had shown a normal os calcis and no 
fracture of the right ankle with a small density lateral to 
the distal fibula.  The assessment was that the veteran had 
had a right foot injury in 1985 with chronic pain without 
evidence of systemic inflammatory disease.  The pain 
reportedly may have been due to the old injury but there was 
concern about avascular necrosis.  Later in March 1999, he 
was still complaining of right ankle pain and swelling.  The 
right ankle was slightly swollen, with normal range of motion 
and intact sensory and motor function.  Tylenol was 
prescribed to be taken as needed for pain.  

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  This evaluation 
includes consideration of functional disability due to pain 
under the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.59.  
Additionally, functional impairment due to pain, weakness, 
and painful motion must also be considered.  38 C.F.R. 
§ 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence could be considered for the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).

When an unlisted condition is encountered, it can be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R.§ 4.20.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to limitation of motion, pain on 
motion, weakened motion, excess fatigability, lack of 
coordination, and swelling, deformity, or atrophy from 
disuse.  38 C.F.R. § 4.45.  Under the DeLuca precedent, these 
factors must be considered along with the objective 
limitation of motion of the joints being evaluated.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Normal range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, PLATE II 
(1998).

38 C.F.R. § 4.71a, Diagnostic Code 5284 provides a 10 percent 
evaluation for moderate foot injuries, a 20 percent 
evaluation for moderately severe foot injuries, and a 30 
percent evaluation for severe foot injuries.  

A 20 percent rating is warranted for malunion of the os 
calcis or astragalus, where there is marked deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5273.  

Malunion of, or nonunion of the tarsal, or metatarsal bones 
when severe warrants a   30 percent rating, when moderately 
severe, a 20 percent rating, and when moderate, a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  
Note: With actual loss of use of the foot, rate 40 percent.   

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
awarded.  The governing norm in these exceptional cases is: a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Analysis

The claim for a rating in excess of 10 percent is well 
grounded.  38 U.S.C.A. § 5107(a).  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Fenderson, cited above; 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The Board notes that in the instant case, there is no 
indication that there are additional records which have not 
been obtained and which would be pertinent to the present 
claim.  Further, all action requested in the Board's 
September 1997 remand has been satisfactorily completed.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a) or 
under Stegall v. West, 11 Vet. App. 268 (1998).  

The complete clinical evidence, especially that for 
consideration since the veteran's April 1993 claim, shows 
that he has recovered well from the inservice fracture of the 
right calcaneus.  The only X-ray finding suggestive of a 
fracture residual is a depression of the anterior facet of 
the subtalar joint.  The veteran has continued with pain and 
swelling of the right heel, but range of motion of the right 
ankle is not adversely affected and the swelling/tenderness 
is shown to be no more than mild.  The residuals of the 
fractured right calcaneus have not otherwise decreased right 
foot function.  The minimal instability reported on the VA 
examination in July 1998 is not present in the neutral 
position but only on plantar flexion stress and is medically 
unrelated to the residuals of the right calcaneus fracture.  
There is no evidence of arthritis or tendonitis from the 
right calcaneus fracture.  The neurovascular function of the 
right foot and ankle area is intact.  There is no relevant 
muscle atrophy, and no appreciable deformity has resulted 
from the right calcaneus fracture.  Based on the exhaustive 
VA rating examination in July 1998, there are but minimally 
disabling residuals of the right calcaneus fracture shown.  

The subsequently dated VA clinical evidence is consistent 
with that minimal disablement.  Full range of motion and 
normal gait of the right ankle are confirmed.  Chronic pain 
has been recorded but without objectively verified 
dysfunction beyond a slight or minimal degree.  Pertinent 
sensory and motor function remain intact.  Only but slight 
swelling has been manifested.  The evidence has been 
consistent and convincing in showing that the residuals of 
the right calcaneus fracture are analogous to no more than a 
moderate foot injury, rated as 10 percent disabling.  

The RO has also considered whether an extraschedular rating 
is warranted for residuals of a right calcaneus fracture and 
concluded that referral for such a rating was not warranted.  
The Board concurs.  The disability has not required frequent 
periods of hospitalization and is not shown to have caused 
marked interference with employment.  Thus the disability 
picture in this case is not so exceptional or unusual so as 
to warrant an evaluation on an extraschedular basis.  38 
C.F.R. § 3.321(b)(1).

Based upon a review of the record, the Board finds that the 
veteran has not submitted evidence which shows that the 
nature of the residuals of the right calcaneus fracture, 
currently evaluated as 10 percent disabling, are so unusual 
or exceptional as to render impracticable the application of 
the regular schedular standards.  He has not shown that the 
disability markedly interferes with employment beyond the 
extent contemplated by the regular schedular criteria.  It is 
noted that the disability rating itself is recognition that 
industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

The Board is mindful that the veteran was shown to be 
unemployed on the July 1998 examination, but he was employed 
as a delivery driver earlier, when he was examined in 1994, 
when the manifestation of the residuals of the right 
calcaneus fracture were comparable to those currently shown.  
In fact, the residuals of the right calcaneus fracture have 
been shown to be basically stable since 1994.  

Additionally, although the evidence of record shows that the 
veteran has been seen at the VA outpatient clinic for the 
residuals of the right calcaneus fracture, the record does 
not show that he has had frequent periods of hospitalization 
due to this disorder which would render impractical the 
application of regular schedular standards.  In fact, the 
record does not show that he was ever hospitalized after 
service for the purpose of treatment of his service-connected 
residuals of a right calcaneus fracture.  

Therefore, as the veteran's service-connected residuals of a 
right calcaneus fracture do not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards, an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorder; he has been afforded 
examinations, and further afforded opportunity to present 
argument and evidence in support of his claim.  Therefore, 
the Board does not find that the veteran has been prejudiced 
by this action.  


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the right calcaneus is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







